Citation Nr: 0519665	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  01-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for reflex sympathetic 
dystrophy (RSD) of the lower left extremity, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a low back 
disability secondary to epidural blocks, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased rating for dysthymic 
depressive reaction, currently evaluated as 50 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  The 
veteran's notice of disagreement was received in April 2001.  
A statement of the case (SOC) was issued in May 2001, along 
with a rating decision which awarded a 50 percent evaluation 
for her dysthymic depressive reaction effective the date of 
her claim.  The following month, the veteran perfected her 
appeal.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran's reflex sympathetic dystrophy of the left 
lower extremity is not manifested by persistent edema with 
stasis pigmentation or persistent edema with eczema.

3.  The veteran's low back disability secondary to epidural 
blocks is not manifested by severe limitation of motion of 
the lumbar spine, or limitation of flexion to 45 degrees, 
symptoms consistent with severe lumbosacral strain, or with 
any associated neurological complaints.  

4.  The veteran's dysthymic depressive reaction is not 
manifested by occupational and social impairment with 
deficiencies in most areas.

5.  The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude her from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for reflex sympathetic dystrophy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.104, 
Diagnostic Code 7121 (2004).

2.  The criteria for a disability rating in excess of 20 
percent for a low back disability secondary to epidural 
blocks are not met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

3.  The criteria for a disability rating in excess of 50 
percent for dysthymic depressive reaction are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9433 (2004).

4.  A TDIU rating is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  To evaluate the severity of 
a particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Reflex Sympathetic Dystrophy

Subsequent to her discharge from service, service connection 
was established for RSD of the left lower extremity as a 
residual of an in-service assault.  The December 1993 rating 
decision reflects that a 30 percent disability rating was 
assigned.  Prior to 1998, the Rating Schedule provided for a 
30 percent evaluation for persistent swelling of leg or 
thigh, increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (as in effect prior to January 12, 1998).

Currently, there is no criteria for a 30 percent evaluation, 
but when the disability is manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is warranted.  When there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is warranted.  Massive board-like edema 
with constant pain at rest warrants a 100 percent disabling 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2004).

The veteran's considerable pain treatment is clearly 
documented as well as objective evidence of edema to the left 
lower extremity.  While a July 2001 private pain clinic 
record shows that the veteran had decreased muscle strength 
of the left lower extremity, both preceding and subsequent 
medical evidence shows normal muscle strength.  In order to 
assign a higher rating for the disability at issue, the 
evidence must demonstrate that there is persistent edema with 
stasis pigmentation or eczema.  These findings have not been 
documented by the clinical findings of record.  Instead, the 
a November 2003 VA treatment record reflects that the veteran 
had no cyanosis while an August 2001 private pain control 
clinic shows that the skin looked glossy and was dry.  
Earlier pain control clinic records indicate the veteran's 
skin was very smooth and shiny while a May 2001 record 
indicates that while the veteran had a decreased hair 
pattern, she did not have any abnormalities.  As the evidence 
of record is not indicative of persistent edema with stasis 
pigmentation or persistent edema with eczema, the veteran's 
RSD of the left lower extremity does not more closely 
approximate the criteria for a higher disability rating.  See 
38 C.F.R. § 4.7 (2004).

The Board has also considered whether a higher disability 
rating is available under an alternative diagnostic code.  
But see 38 C.F.R. § 4.14 (2004).  A 30 percent evaluation is 
the maximum schedule rating for incomplete paralysis of the 
external popliteal nerve.  See 38 C.F.R. § 4.124a, Diagnostic 
8521 (2004).  As the record is not indicative of complete 
paralysis of the external popliteal nerve, a higher 40 
percent rating is not warranted under an alternative 
diagnostic code in the instant case.  Id.

In short, the Board concludes that the weight of the evidence 
is against the veteran's claim for a disability rating in 
excess of 30 percent for her RSD of the left lower extremity, 
and, as such, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 
(2004).  Additionally, while the evidence of record reveals 
that the veteran's service-connected RSD interferes with 
functioning due to pain and she was hospitalized on two 
occasions during the pendency of this appeal for exacerbation 
of symptoms after a fall in January 2000 and following a 
motor vehicle accident in March 2003, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture or otherwise takes the veteran outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

Low Back Disability Secondary To Epidural Blocks

In addition to service connection for RSD of the left lower 
extremity, the December 1993 rating decision shows that 
service connection was also established for a low back 
disability secondary to the epidural blocks used to treat the 
veteran's RSD.  The veteran contends that her current 20 
percent disability rating does not properly compensate her 
low back disability.  At the outset, the Board notes that the 
evidence shows that the veteran's considerable pain treatment 
is in relation to her left lower extremity and not her lower 
back, these complaints and treatment will not serve as a 
basis for also evaluating her low back disability.  See 
38 C.F.R. § 4.14 (2004).  Instead, only the objective and 
subjective symptoms relating to the low back, to include any 
painful motion, are under consideration.

The Board notes that in August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any point 
after the veteran filed her current increased rating claim; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Evaluations of 0, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See Id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, Id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's low back disability secondary to epidural 
blocks, whether under the "old" or "new" criteria.

First, with respect to the application of former Diagnostic 
Code 5292 (pertaining to limitation of motion of the lumbar 
spine), the Board acknowledges that the veteran has continued 
to receive lumbar sympathetic blocks as a part of her RSD 
treatment.  The records continue to reveal complaints of 
painful lumbar motion.  Nevertheless, an August 2000 private 
pain clinic record reflects that the veteran ambulated 
without assistance, her gait as normal but she limped on the 
left lower extremity.  While straight leg raises were 
positive on both the left and right, the veteran could walk 
on her heels and tiptoes, and could get up from a squatting 
position.  A September 2000 private pain clinic record 
contains identical findings, except that the veteran was 
noted to be ambulating with a cane.

The September 2000 VA examination report shows that the 
veteran had minimally decreased range of motion with flexion 
to 65 degrees, extension to 10 degrees, and left and right 
lateral flexion to 30 degrees.  There was mild paraspinous 
muscle spasm bilaterally.  A June 2004 VA treatment record 
shows that the veteran's range of motion of the lower back 
was limited due to pain, but that the veteran could bend 60 
to 90 degrees, and could toe/heel walk with some pain.  

In the Board's view, given the range of motion objectively 
noted, and in light of the findings indicating that she has 
normal or near-normal strength, good gait and was able to get 
up from a squatting position, the overall limitation of 
motion in her lumbar spine (even considering pain on use) 
cannot properly be characterized as "severe" so as to 
warrant a higher rating under former Diagnostic Code 5292.  
The Board also finds that the evidence does not support the 
assignment of a higher rating under former Diagnostic Code 
5295 (pertaining to lumbosacral strain).  The record does not 
show that the veteran's disability is manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, narrowing or irregularity of joint 
spaces, or abnormal mobility on forced motion.  In addition, 
as noted above, the objective post-service evidence shows 
that the veteran is able flex her back to at least 60 degrees 
and that she has lateral flexion to 30 degrees on the right 
and left.  Thus, it does not appear that she has "marked" 
limitation of forward bending, or loss of lateral motion.  
Under the circumstances, the Board cannot conclude that the 
veteran's low back disability is "severe", so as to warrant 
the assignment of a higher evaluation based on lumbosacral 
strain.

Finally, with respect to current rating criteria, the Board 
acknowledges, as set forth previously, that the veteran has 
complained of stiffness, weakness, limited motion, muscle 
spasms, and severe pain in her back, and that there is 
objective evidence of paraspinal tenderness, limitation of 
motion, and occasional positive straight leg raising.  
However, as noted above, the objective post-service evidence 
shows that she can flex her back to at least 45 degrees, and 
that it is not ankylosed.  Accordingly, there is no basis for 
assigning a higher rating under the "new" criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of her 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, and the findings in the evidence are 
not representative of disc disease (for example, sensory 
examinations of the spine have been normal and the September 
2000 VA examination report revealed no neurological 
involvement).  There is also no evidence of fractured 
vertebrae, or ankylosis, that would support an evaluation 
under the criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

As the weight of the evidence is against the veteran's 
increased rating claim, her appeal must be denied.  The Board 
notes that when the preponderance of the evidence is against 
a claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Moreover, the Board has no reason to doubt 
that the veteran's service-connected low back disability 
limits her efficiency in certain tasks.  However, the 
evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

Dysthymic Depressive Reaction

Service connection was established for dysthymic depressive 
reaction by a May 1995 rating decision as secondary to her 
service-connected RSD symptoms.  A 50 percent disability 
rating was established during the course of her current 
claim.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

A higher 70 percent rating contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control such as unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting, and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 
(2004).  The symptoms listed are not intended to constitute 
an exhaustive list, but rather serve as examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating for a mental disorder.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A January 2000 private consultation record reflects that 
during a hospitalization for RDS treatment, the veteran 
expressed considerable difficulty with depression.  She 
indicated that she did not want to do anything most days, 
she cried easily, got irritable and had difficulty with 
memory and concentration.  She denied suicidal ideation.  
The records shows that upon examination, the veteran was 
alert, oriented in all spheres, and there was no evidence of 
any hallucinations, delusion, or psychotic thinking.  The 
consultation record contains a global assessment of 
functioning (GAF) score of 52, reflective of moderate 
psychiatric symptoms or moderate difficulty in social, 
occupational or school functioning on a hypothetical 
continuum of mental health and mental illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

Private pain clinic records show that the veteran had 
chronic depression for which she was prescribed an 
antidepressant.  While the records reveal she generally 
denied having any trouble going to sleep, a March 2001 
record shows that she was in severe distress secondary to 
pain and presented with complaints of insomnia.  The private 
clinic records show that the veteran was oriented, and 
alert.  

A December 2003 VA nursing note shows that the veteran was 
dissatisfied with her pain medication prescription and 
wanted oxicontin instead; she was angry in her presentation.  
A May 2004 VA medical record refers to low-grade depressive 
symptoms managed by medication.  A June 2004 VA medical 
record indicates that the veteran stated that her main 
psychiatric issues discussed were sadness, lack of activity, 
and her general lifestyle changes.  The record reflects that 
she denied any homicidal or suicidal ideations or plans, and 
that she described some mild feeling of depression and 
anxiety but stated that this had improved with her 
medications. 

While the veteran referred to irritability, the evidence 
fails to show any associated periods of violence.  Moreover, 
the evidence does not show reveal spatial disorientation, 
neglect of personal hygiene, suicidal ideation, obsessional 
rituals that interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant.  As the 
evidence of record fails to reveal the type and degree of 
symptoms contemplated by the criteria for a 70 percent 
disability rating, the Board must conclude that the weight of 
the evidence is against the veteran's increased rating claim 
for her service-connected dysthymic depressive reaction. 

Additionally, the while the evidence of record reveals that 
the veteran's service-connected dysthymic depressive reaction 
interferes with functioning, the evidence of record is not 
indicative of an exceptional or unusual disability picture or 
otherwise takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

TDIU Rating

The veteran contends that she is entitled to a TDIU rating.  
The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a), 4.19 (2004).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b) (2004).  

Here, the veteran is service connected for RSD of the left 
lower extremity, which is evaluated as 30 percent disabling.  
Service connection has also been established for a low back 
disability and a dysthymic depressive reaction as associated 
with her RSD, evaluated as 20 percent disabling and 50 
percent disabling respectively.  Her combined disability 
rating is 70 percent, and as at least one is rated as 40 
percent disabling, she meets the schedular threshold for 
determining whether she is entitled to a TDIU rating.  See 38 
C.F.R. § 4.16 (2004).  Now the Board must determine whether 
the evidence indicates that she is unemployable due to her 
service-connected disabilities.

The evidence indicates that the veteran is college-educated 
with some master level coursework completed.  A January 2000 
private consultation record contains a GAF score that does 
not indicate the veteran is unable to work, (52), even when 
factoring in her chronic pain disorder and family and 
occupational stressors.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  

An August 2000 employment services record shows that the 
veteran was counseled on unrealistic salary expectations, 
especially in light of the veteran's comments that she felt 
she could not work a full-time, five-days-a-week job.

The September 2000 VA examination report shows that the 
examiner indicated that the veteran's depression did not 
appear to be sufficient to preclude employment.  And while a 
March 2001 private progress note indicates that the veteran 
reported that she had to withdraw from school due to her 
severe RSD pain, a November 2002 VA examination report shows 
that she stated that she graduated in December 2001.  
Moreover, a June 2004 VA medical record indicates that the 
veteran was in fact then-currently employed as a social 
worker and that she was very motivated to continue working 
and that she enjoyed her job.  

While the Board is mindful of the veteran's considerable pain 
treatment for her RSD and associated symptoms, to include 
limitation of function of her lower back and depression, the 
competent evidence of record fails to indicate that her 
service-connected disabilities rendered her unemployable.  In 
fact, the evidence reveals that during the pendency of this 
appeal the veteran graduated and, as of June 2004, was 
employed.  While the Board is cognizant of the significant 
impact the veteran's service-connected disabilities have on 
her occupational functioning, the veteran's combined 70 
percent disability rating itself is recognition that her 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  As the competent medical 
evidence of record does not indicate that the veteran is 
incapable of substantially gainful employment due to her 
service-connected disabilities, an award of TDIU benefits is 
not warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2003 and December 2003.  The letters notified the veteran of 
elements (1),  (2) and (3), see above, for his claims.  The 
Board notes that while the August 2003 initially only refers 
to his TDIU claim, the enclosure also refers to her increased 
rating claims.  The December 2003 letter explicitly refers to 
her increased rating claims in the body of the letter.  The 
letters informed the veteran that additional information and 
evidence was needed and requested the veteran to send the 
requested items and thus may be considered to have been 
requested to submit any evidence in her possession, element 
(4).  See Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  

In addition to notice found in the letters, the veteran was 
notified of what information and evidence was needed to 
substantiate her claims by virtue of the October 2000 rating 
decision, the May 2001 SOC and the subsequent supplemental 
SOCs (SSOCs).  The July 2004 SSOC informed the veteran of the 
amended schedular criteria used to evaluate his RSD and spine 
disabilities.  She was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the December 2002 SSOC.  There 
is no allegation from the veteran that she has any evidence 
in her possession that is needed for a full and fair 
adjudication of this claim.  Accordingly, the Board considers 
the notice requirements of the VCAA met for the issues 
decided herein.  

Additionally, the Board also notes that the Court's decision 
in Pelegrini II, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here, since it was initially adjudicated in 
October 2000 and the VCAA became effective in November 2000.  
Nevertheless, the veteran was subsequently provided VCAA 
content complying notice and proper ensuing VA process such 
that any error in timing of the notice was harmless.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  

Further, VA medical records and private medical records 
identified by the veteran have been associated with the 
claims file.  The Board notes that while the veteran 
identified a private physician from whom a response to 
evidentiary requests has not been received, a thorough review 
of the evidence of record reveals that the records from this 
private physician were obtained when requested from a private 
hospital.  As the veteran has not identified, or properly 
authorized the request of, any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 


ORDER

An increased rating for reflex sympathetic dystrophy of the 
left lower extremity is denied.

An increased rating for a low back disability secondary to 
epidural blocks is denied.

An increased rating for dysthymic depressive reaction is 
denied. 

A TDIU rating is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


